ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
American Best Construction Company           )      ASBCA No. 62146
                                             )
Under Contract No. W912D2-18-P-5100          )

APPEARANCE FOR THE APPELLANT:                       Mr. Abdul Basit
                                                     President

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ Susan Kim, JA
                                                    MAJ Ronald M. Herrmann, JA
                                                     Trial Attorneys

               OPINION BY ADMINISTRATIVE JUDGE MCILMAIL

       Appellant elected to proceed under the Board's Small Claims (Expedited)
procedures, Board Rule 12.2. The Contract Disputes Act, 41 U.S.C. § 7106(b)(4)(5),
as implemented by Board Rule 12.2, provides that this decision shall have no
precedential value, and in the absence of fraud shall be final and conclusive and may
                                                                                            l
not be appealed or set aside.
                                                                                            'f.
       The government terminated the contract for default, prompting this appeal. We
advised the parties that the only issue before the Board would be whether the termination
should be converted to one for the convenience of the government. The government
moves to dismiss the appeal as moot because, it says, it has converted the default
termination of the contract to one for the convenience of the government, and attaches to
the motion a copy of a contract modification converting the termination to one for the
government's convenience. Although appellant opposes the motion, because of the
conversion we find nothing left to adjudicate. Consequently, the motion to dismiss is
                                                                                            I
granted, and the appeal is dismissed as moot, without prejudice as to its merits. See
Combat Support Assoc., ASBCA No. 58945, 16-1BCA136,288 at 176,974.

      Dated: October 9, 2019


                                                 TIMOTHY .P'. MCitMAIL
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals




                                                                                            J
I
          I certify that the foregoing is a true copy of the Opinion and Decision of the
                                                                                           I
    Armed Services Board of Contract Appeals in ASBCA No. 62146, Appeal of
    American Best Construction Company, rendered in conformance with the Board's
    Charter.

           Dated:

                                                                                           f
                                                      PAULLA K. GATES-LEWIS
                                                      Recorder, Armed Services
                                                      Board of Contract Appeals
                                                                                           II
                                                                                           f
                                                                                           i
                                                                                           l
                                                                                           I
                                                                                           I




                                                2